*308OPINION.
Littleton :
The evidence submitted sustains petitioner’s claim that it was during the calendar years 1918 and 1919 a personal service corporation within the meaning of section 200 of the Revenue Act of 1918. The Commissioner, therefore, erred in determining that petitioner is liable for any income or profits tax for these years.
Petitioner alleged that it was dissolved prior to the execution of the written agreements with the Commissioner that any tax found due for the calendar years 1918 and 1919 might be assessed without regard to the statutory period of limitation; that J. F. Irwin was without power or authority to execute the agreements and that they were, therefore, of no effect; that the running of the statute of limitations ivas not suspended by these instruments, and that assessment and collection of any tax which might be found due for the calendar years 1918 and 1919 is therefore barred. In view of our conclusion that petitioner was a personal service corporation, it is unnecessary to discuss the question of the statute of limitations.

Judgment of no deficiency will be entered for the fetitioner.

Murdock not participating.